Citation Nr: 0306921	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).

3.  Entitlement to dependents' educational assistance under 
Title 38, chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESSES AT HEARINGS ON APPEAL

Appellant and M. P.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.  He died on August [redacted], 2001.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 2002 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On December 10, 2002, the appellant appeared and testified at 
a personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  At the time of the veteran's death, his service connected 
disabilities were a back disorder and a foot disorder.

2.  There is no competent medical evidence that the veteran's 
service connected back and foot disorders caused or 
substantially or materially contributed to his death.

3.  The veteran did not die of a service connected disability 
or disabilities, and he was not during his life evaluated as 
totally disabled by reason of service connected disabilities.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2002).

2.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002) is not warranted.  38 U.S.C.A. 
§§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2002).

3.  Entitlement to dependents' educational assistance is not 
warranted.  38 U.S.C.A. §§ 3501, 5107 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claims which the RO has not obtained and considered.  In a 
June 2002 Statement of the Case, the RO notified the 
appellant of the requirements in law to establish entitlement 
to the benefits which the appellant is seeking.  In a 
September 2001 letter, the RO notified the appellant that: VA 
would obtain and review the veteran's service medical records 
to see if the veteran had an injury or disease in service; 
the appellant should submit a copy of the veteran's death 
certificate, identify any other medical evidence from the 
veteran's doctors so that VA might request such evidence, and 
provide a medical opinion from a doctor concerning a 
relationship of the veteran's death to his service.  The 
appellant submitted the death certificate but she did not 
submit any medical opinions.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides her appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claims 
on the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

I. Service Connection for Cause of Death

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  It must 
be shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

The record reveals that the veteran died in August 2001 at 
age 86 years.  His death certificate, signed by one of his 
treating physicians, listed the immediate cause of death as 
cardiopulmonary arrest due to or as a consequence of 
metastatic cancer, pharynx, and anemia and malnutrition.

At the time of his death, the veteran was service connected 
for: residuals of fracture of L-2, L-3, with limitation of 
motion and arthritis, evaluated as 40 percent disabling; and 
pes planus, evaluated as 10 percent disabling.

The appellant submitted a statement by Dr. F. I., a private 
physician, who said that: the veteran's medical problems 
consisted of cancer of the pharynx, chronic malnutrition, and 
a back injury; when last seen in the office, he was having 
difficulty swallowing due to cancer of the pharynx and was 
suffering from malnutrition and back pain; he died of 
cardiopulmonary arrest secondary to metastatic cancer of the 
pharynx and anemia and chronic malnutrition; and he was in a 
lot of pain due to his back injury until he died.  The Board 
notes that Dr. F. I. did not state that the veteran's cause 
of death was related to his service connected back and foot 
disabilities.

At the hearing in December 2002, M. P., a witness, testified 
that a physician who is now deceased and whose records are 
not available "assumed" that the veteran's back disorder 
accelerated his death.   However, the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
layperson's account of what a doctor purportedly said does 
not constitute medical evidence.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  Therefore, the statement by 
the witness is not competent medical evidence.

The Board finds that the issue of whether the veteran's 
service connected back disorder contributed to his death or 
hastened his death is one on which the only probative 
evidence would be competent medical evidence.  Competent 
medical evidence means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2002).  Although the appellant has been 
provided ample opportunity to do so, she has not submitted 
any competent medical evidence in support of her claim of 
entitlement to service connection for the cause of the 
veteran's death.  As noted above, the statement by Dr. F. I. 
did not contain an opinion that the veteran's back disorder 
materially contributed to or hastened his death.  There is 
thus no competent medical evidence that a service connected 
disability caused or substantially or materially contributed 
to the veteran's death.  For that reason, the claim for 
service connection for the cause of the veteran's death must 
be denied.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).

II. DIC Under 38 U.S.C.A. § 1318
 
A statute provides that VA shall pay benefits to the 
surviving spouse of a deceased veteran in the same manner as 
if the veteran's death were service connected when the 
veteran dies, not the result of his own willful misconduct, 
and he was in receipt of or entitled to receive compensation 
at the time of death for a service connected disability rated 
totally disabling if -
(1)	the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death;
(2)	the disability was continuously rated totally 
disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release 
from active duty; or
(3)	the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of 
not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(a)(b) (West 2002).

A regulation provides that, even though a veteran died of 
non-service connected causes, VA will pay death benefits to 
the surviving spouse in the same manner as if the veteran's 
death were service connected if: 
(1)	the veteran's death was not the result of his own 
willful misconduct, and
(2)	at the time death, the veteran was receiving or was 
entitled to receive compensation for service disability 
that was:
(i)	rated by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death;
(ii)	rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least 5 years immediately preceding 
death; or
(iii)	rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death if the veteran was a 
former prisoner of war who died after September 
30, 1999.  See 38 C.F.R. § 3.22 (2002). 

In the instant case, the record reveals that the veteran was 
not at the time of his death rated as totally disabled by his 
service connected disabilities or entitled to receive such a 
total disability rating, and so the requirements of 
38 U.S.C.A. § 1318 (West 2002), 38 C.F.R. § 3.22 (2002) for 
entitlement to DIC benefits are not met.  For that reason, 
the appellant's claim for DIC benefits must be denied.



III. Dependents' Educational Assistance

38 U.S.C.A. § 3501(a) (West 2002) provides that the surviving 
spouse and children of a veteran who died of a service 
connected disability or of a veteran who has a total 
disability permanent in nature resulting from a service 
connected disability are entitled to educational assistance 
from VA.  Because the veteran did not die of a service 
connected disability, his survivors are not entitled to 
dependents' educational assistance, and the appellant's claim 
for that benefit must be denied.

IV. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002) is denied.

Entitlement to dependents' educational assistance under Title 
38, chapter 35, United States Code, is denied.




	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

